Citation Nr: 1302062	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1948 to February 1955 and active military service from September 1957 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The Veteran has asserted that he has hearing loss as a result of hazardous noise exposure during active service.  The Veteran reported that he first began noticing difficulty hearing three years prior to his October 1968 separation from active service.  

The Veteran is competent to state when he first experienced hearing loss and that the symptoms have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible in this regard.

In May 2008, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported in-service noise exposure in the form of large and small arms fire, heavy artillery, explosions, tanks, helicopters, aircraft engines, and flight line noise.  He reported that following his separation from active service he worked as a real estate broker and that he did not have any occupational noise exposure subsequent to his active service.  He reported recreational noise exposure in the form of chainsaw, power lawn mower, and weed eater noise.  Based on the examination results and a review of the record, the examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and mild to moderately-severe sensorineural hearing loss in the left ear.  The examiner opined that military noise exposure was not responsible for the Veteran's bilateral hearing loss disability as he was found to have normal hearing across all test frequencies at the time of his separation from active service.  The examiner did not provide any additional rationale for this opinion.  

The Board notes that the absence of evidence of a hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 (2012) during service, is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In fact, service connection for a hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the present case, the Veteran has significant exposure to hazardous noise during his many years of active service and very little hazardous noise exposure subsequent to his separation from active service.  While he did not have hearing loss for VA purposes at the time of his separation from active service, the Veteran has reported that he first began experiencing difficulty hearing approximately three years prior to his separation from active service.  Given these facts, the absence of hearing loss at separation cannot be the sole basis for the opinion that the Veteran's hearing loss is not related to his noise exposure in service.  

Based on this, the Board finds that the medical opinion offered by the May 2008 VA examiner does not provide sufficient reasoning upon which a denial of benefits can be based.  Therefore, the Veteran should be afforded a new VA audiology evaluation to determine the nature and etiology of his bilateral hearing loss disability.  

With regard to the Veteran's claim of entitlement to an increased disability rating for his hypertension, the Board notes that the Veteran has never actually been afforded a VA examination to evaluate his hypertension.  In May 2008, the Veteran was afforded a VA diabetes mellitus examination.  A review of that examination report shows that while the Veteran's hypertension was discussed, blood pressure readings were not even recorded at that time.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected hypertension.  

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent VA Medical Center and private medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present bilateral hearing loss disability.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any bilateral hearing loss disability as to whether there is a 50 percent or better probability that it is etiologically related to the Veteran's active service, to specifically include the Veteran's hazardous noise exposure therein.  The examiner should presume that the Veteran is a reliable historian with regard to his reports of onset and continuity of his symptoms of bilateral hearing loss disability. 

The supporting rationale for all opinions expressed must be provided.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected hypertension.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



